

AMENDMENT NO. 4
TO
FIRST POTOMAC REALTY TRUST
2009 EQUITY COMPENSATION PLAN

(Proposed amendment approved by the Board of Trustees on March 22, 2016)


WHEREAS, the First Potomac Realty Trust 2009 Equity Compensation Plan (the “2009
Plan”) was approved by the shareholders (the “Shareholders”) of First Potomac
Realty Trust (the “Company”) on May 21, 2009;


WHEREAS, Amendment No. 1 to the 2009 Plan was approved by the Shareholders on
May 20, 2010;


WHEREAS, Amendment No. 2 to the 2009 Plan was approved by the Shareholders on
May 19, 2011;


WHEREAS, Amendment No. 3 to the 2009 Plan was approved by the Board on July 23,
2013, which approval was not subject to shareholder approval pursuant to Article
XV of the 2009 Plan;


WHEREAS, the Board believes that the availability of incentives related to the
common shares of beneficial interest, $0.001 par value per share (the “Common
Shares”), of the Company under the 2009 Plan is important to the Company’s
ability to attract and retain highly qualified, experienced employees, to
implement the Company’s business plan and to further align employees’ interests
with those of the Shareholders;


WHEREAS, the Board wishes to amend the 2009 Plan (the “Amendment”) in order to
increase the aggregate number of Common Shares reserved for issuance in order to
provide appropriate incentives to present and future employees.


NOW, THEREFORE, the 2009 Plan is amended as follows:


1.     Sections 5.02 of the 2009 Plan, as amended, is hereby deleted in its
entirety and replaced in its stead with the following new Section 5.02:


“5.02.     Aggregate Limit


The maximum aggregate number of Common Shares that may be issued under this Plan
pursuant to the exercise of SARs and Options and the grant of Share Awards and
Equity Awards and the settlement of Performance Units is 11,500,000 shares. The
maximum aggregate number of Common Shares that may be issued under this Plan
shall be subject to adjustment as provided in Article XII.


In determining the number of Common Shares that are available for grant under
this Plan, Common Shares covered by an award shall be counted as used as of the
date of grant. After May 19, 2010, any Common Shares that are subject to awards
of Options shall be counted against the limit


C-1

--------------------------------------------------------------------------------




set forth in this Section 5.02 as one (1) Common Share for every one (1) Common
Share subject to an Award of Options. With respect to SARs, the number of Common
Shares subject to an award of SARs will be counted against the aggregate number
of Common Shares available for issuance under the Plan as one (1) Common Share
for every one (1) Common Share subject to the Award of SARs regardless of the
number of Common Shares actually issued to settle the SAR upon exercise. Any
Common Shares that are subject to Awards other than Options or SARs shall be
counted against the limit set forth in this Section 5.02 as 3.44 Common Shares
for every one (1) Common Share granted.”


2.        Except to the extent hereby amended and amended by Amendment No. 1,
Amendment No. 2 and Amendment No. 3, the 2009 Plan remains unchanged and shall
continue in full force and effect.


3.        The effective date of this Amendment is May 23, 2016.










C-2